Dismissed and Memorandum Opinion filed April 7, 2005








Dismissed and Memorandum Opinion filed April 7, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00292-CV
____________
 
JOSE ANGEL
LOPEZ, Appellant
 
V.
 
MARINA LOPEZ, Appellee
 

 
On Appeal from the
300th District Court
Brazoria County,
Texas
Trial Court Cause
No. 28540
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 10,
2005.  On March 31, 2005, appellant filed
a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 7, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.